Citation Nr: 0534011	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  00-22 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a gastrointestinal disorder.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a bilateral knee disability.  

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a back disability.  

4.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for hearing loss.  

5.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a cardiovascular disorder manifested by chest 
pain.  

6.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for an eye disorder.  
7.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 5, 
1972 to January 24, 1986.  According to an administrative 
decision dated in August 1986, the veteran's active service 
from October 5, 1972 to October 29, 1982 was honorable, but 
his active service from October 30, 1982 to January 24, 1986 
was determined to be dishonorable.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  Specifically, in that decision, 
the RO, in pertinent part, continued previous denials of 
service connection for a gastrointestinal disorder, a 
bilateral knee disability, a back disability, hearing loss, a 
cardiovascular disorder manifested by chest pain, an eye 
disorder, and a psychiatric disorder.  

Following receipt of notification of the November 1999 
determination, the veteran perfected a timely appeal with 
respect to the denial of his claims.  In July 2004, the Board 
remanded these issues to the RO, via the Appeals Management 
Center (AMC), for compliance with the notification provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA).  After 
attempting to complete the instructions set forth in the July 
2004 remand, the AMC, in September 2005, returned the 
veteran's case to the Board for further appellate review.  

As will be discussed in the following decision, the Board is 
granting the veteran's petition to reopen his previously 
denied claims for service connection for gastrointestinal, 
bilateral knee, and back disabilities.  The de novo claims 
for service connection for these disorders will be addressed 
in the REMAND portion of the decision below and are being 
REMANDED to the RO via the AMC, in Washington, DC.  
Additionally, issues of whether new and material evidence 
sufficient to reopen the previously denied claims for service 
connection for hearing loss, a cardiovascular disorder 
manifested by chest pain, an eye disorder, and a psychiatric 
disorder will also be addressed in the REMAND portion of the 
following decision and are being REMANDED to the RO via the 
AMC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  In an April 1989 decision, the RO in Winston-Salem, North 
Carolina denied service connection for a gastrointestinal 
disorder.  Although the veteran initiated an appeal of the 
denial of this claim by filing a notice of disagreement after 
receiving notification of the decision, he did not perfect an 
appeal of the denial of this issue.   
 
3.  The evidence received since the Winston-Salem RO's April 
1989 denial of service connection for a gastrointestinal 
disorder is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for such a disability.  

4.  In June 1988, the Board denied service connection for 
bilateral knee and back disabilities.  

5.  The evidence received since the Board's June 1988 denial 
of service connection for bilateral knee and back 
disabilities is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for such disabilities.  


CONCLUSIONS OF LAW

1.  The Winston-Salem RO's April 1989 decision that denied 
service connection for a gastrointestinal disorder is final.  
38 U.S.C.A. § 4005 (West 1988); 38 C.F.R. §§ 3.104, 19.117, 
19.129, 19.192 (1988); currently 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).   
 
2.  The evidence received since the Winston-Salem RO's April 
1989 determination is new and material, and the claim for 
service connection for a gastrointestinal disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  

3.  The Board's June 1988 decision that denied service 
connection for bilateral knee and back disabilities is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2005).   
 
4.  The evidence received since the Board's June 1988 
determination is new and material, and the claim for service 
connection for bilateral knee and back disabilities is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the VCAA, 
38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  Without deciding whether 
the notice and development requirements of VCAA have been 
satisfied with regard to the veteran's petition to reopen his 
previously denied claims for service connection for 
gastrointestinal, bilateral knee, and back disabilities in 
the present case, it is the Board's conclusion that the new 
law does not preclude the Board from adjudicating these 
issues.  This is so because the Board is taking action 
favorable to the veteran with regard to these claims, and a 
decision at this point poses no risk of prejudice to him.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

A.  Petition To Reopen Previously Denied Claim For Service 
Connection For A Gastrointestinal Disorder

According to the relevant evidence available at the time of 
the April 1989 rating decision, service medical records 
reflected treatment for lower abdominal pain on several 
occasions between July 1973 and July 1982.  Additionally, 
between December 1977 and February 1978, the veteran was 
treated on a monthly basis for a viral syndrome.  Complaints 
included vomiting.  Physical examinations demonstrated a 
normal abdomen.  At the January 1986 retirement examination, 
the veteran denied ever having experienced frequent 
indigestion or stomach, liver, or intestinal trouble.  This 
evaluation demonstrated that the veteran's abdomen was 
normal.  Post-service medical records were negative for 
treatment for a gastrointestinal disorder.  In fact, the VA 
general medical examination conducted in May 1987 failed to 
result in a diagnosis of a gastrointestinal disorder.  

In April 1989, the Winston-Salem RO considered these 
in-service, and post-service, medical records and determined 
that they did not provide competent evidence of a chronic 
gastrointestinal disorder associated with the veteran's 
active military duty.  Consequently, the Winston-Salem RO 
denied service connection for a gastrointestinal disorder.  
Although in the following month the veteran filed a notice of 
disagreement with the denial of this claim and a statement of 
the case was furnished to him with respect to this issue in 
June 1989, he failed to perfect an appeal concerning this 
claim by filing a substantive appeal.  Consequently, the 
Winston-Salem RO's April 1989 denial of service connection 
for a gastrointestinal disorder is final.  38 U.S.C.A. § 4005 
(West 1988); 38 C.F.R. §§ 3.104, 19.117, 19.129, 19.192 
(1988); currently 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received 
evidence is "new and material," the credibility of the 
evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512, 513 (1992).  

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R. § 3.156(a) 
(2005).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to petitions to reopen finally decided claims received on or 
after August 29, 2001.  The veteran's request to reopen his 
claim for service connection for a gastrointestinal disorder 
in the present case was filed prior to that date.  Therefore, 
the amended regulation does not apply.  

At the time of the April 1989 rating action in the present 
case, there was no competent evidence of a diagnosed 
gastrointestinal disorder associated with the veteran's 
active military duty.  Additional evidence received since 
that prior final denial includes pertinent private medical 
records reflecting periodic outpatient treatment for, and 
examination of, gastrointestinal complaints between November 
2002 and October 2004.  Significantly, these additional 
private medical reports reflect relevant diagnoses of acid 
reflux and gastroesophageal reflux disease on multiple 
occasions.  

The Board finds that these current medical records, which 
provide competent evidence of a diagnosed gastrointestinal 
disorder, are probative in light of the documented in-service 
complaints of abdominal pain and vomiting.  This additional 
evidence bears directly and substantially upon the specific 
matter under consideration and must be considered in order to 
decide fairly the merits of the claim for service connection 
for a gastrointestinal disorder.  See, 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for a 
gastrointestinal disorder in April 1989 is new and material, 
as contemplated by the pertinent law and regulations.  As 
such, this additional evidence serves as a basis to reopen 
the veteran's claim for service connection for a 
gastrointestinal disorder.  See, 38 U.S.C.A. § 5108 and 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  

B.  Petition To Reopen Previously Denied Claims For Service 
Connection For Bilateral Knee And Back Disabilities

Evidence available at the time of the June 1988 Board 
decision included service medical records which reflected 
treatment in July and August 1973 for complaints of bilateral 
knee pain associated with prolonged standing and running 
during basic training.  Physical examinations completed at 
those treatment sessions demonstrated normal knees.  Although 
the veteran subsequently sought treatment for complaints of 
left leg (including knee and ankle) pain in January 1982, a 
physical examination of this lower extremity was negative.  
With regard to the veteran's back, the service medical 
records reflected treatment for low back pain on numerous 
occasions between March 1977 and October 1982.  The veteran 
reported that he initially injured his back when he was 
lifting boxes.  Pertinent assessments included lumbar muscle 
strain and lumbosacral strain.  At the retirement examination 
conducted in January 1986, the veteran denied ever having 
experienced recurrent back pain or a "trick" or locked 
knee.  Further, this evaluation demonstrated that the 
veteran's lower extremities and back were normal.  
Post-service medical records were negative for treatment for 
bilateral knee and back disabilities.  In fact, the VA 
orthopedic examination conducted in May 1987 found no 
significant bilateral knee or low back pathology, despite the 
veteran's complaints of pain in these joints.  

In June 1988, the Board considered the relevant in-service, 
and post-service, medical records.  The Board explained that, 
while the veteran was treated during active military duty for 
complaints of bilateral knee and low back pain, no chronic 
bilateral knee or back disability was shown to have been 
present during, or after, such service.  In support of this 
conclusion, the Board cited the January 1986 service 
retirement examination, which was negative for bilateral knee 
and back disabilities as well as the post-service medical 
reports which were also negative for any such disorders.  
Based on the lack of competent evidence of the presence of 
chronic bilateral knee and back disabilities, the Board 
denied service connection for any such disorders.  The 
Board's June 1988 denial of service connection for bilateral 
knee and back disabilities is final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2005).  

The veteran may reopen his service connection claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  New and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  See also, Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding 
the issue of whether newly received evidence is "new and 
material," the credibility of the evidence must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R. § 3.156(a) 
(2005).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to petitions to reopen finally decided claims received on or 
after August 29, 2001.  The veteran's request to reopen his 
claim for service connection for bilateral knee and back 
disabilities in the present case was filed prior to that 
date.  Therefore, the amended regulation does not apply.  

At the time of the June 1988 Board decision in the present 
case, there was no competent evidence of diagnosed bilateral 
knee and back disabilities associated with the veteran's 
active military duty.  Additional evidence received since the 
prior final denial of service connection for a bilateral knee 
disability includes pertinent private medical records 
reflecting outpatient treatment for, and examination of, 
complaints of intermittent knee pain in November 2002.  
Significantly, these additional private medical reports also 
provide relevant diagnoses of arthritis.  Further, additional 
evidence received since the previous final denial of service 
connection for a back disability includes pertinent private 
medical records reflecting outpatient treatment for, and 
examination of, complaints of low back pain between April and 
May 2000.  Significantly, these additional private medical 
reports also provide relevant radiological findings of very 
mild narrowing of the L5-S1 disc space with minimal small 
osteophytes as well as a relevant impression of a possible 
posterior derangement with a left lateral component.  

The Board finds that these current medical records, which 
provide competent evidence of diagnosed knee and back 
disabilities, are probative in light of the documented 
in-service complaints of knee and low back pain as well as 
the in-service physical examination findings of lumbar muscle 
strain and lumbosacral strain.  This additional evidence 
bears directly and substantially upon the specific matter 
under consideration and must be considered in order to decide 
fairly the merits of the claims for service connection for 
bilateral knee and back disabilities.  See, 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for 
bilateral knee and back disabilities in June 1988 is new and 
material, as contemplated by the pertinent law and 
regulations.  As such, this additional evidence serves as a 
basis to reopen the veteran's claims for service connection 
for bilateral knee and back disabilities.  See, 38 U.S.C.A. 
§ 5108 and 38 C.F.R. § 3.156(a) (effective prior to August 
29, 2001).  



ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a gastrointestinal disorder, the appeal is granted to 
this extent only.  

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a bilateral knee disability, the appeal is granted to 
this extent only.  

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a back disability, the appeal is granted to this extent 
only.  


REMAND

De Novo Claims For Service Connection For Gastrointestinal, 
Bilateral Knee, and Back Disorders

As the veteran's claims for service connection for 
gastrointestinal, bilateral knee, and back disorders have 
been reopened, the Board must address the merits of these 
issues.  However, prior to proceeding to a decision on the 
merits, the Board finds that further development is 
necessary.  

As the Board has previously discussed in this decision, 
service medical records provide documented evidence of the 
veteran's complaints of abdominal pain and vomiting between 
July 1973 and July 1982, bilateral knee pain associated with 
prolonged standing and running during basic training between 
July and August 1973, left leg (including knee and ankle) 
pain in January 1982, and low back pain between March 1977 
and October 1982.  Relevant private post-service medical 
reports reflect diagnoses of acid reflux, gastroesophageal 
reflux disease, and knee arthritis since November 2002.  
Also, according to April 2000 private medical records, 
pertinent radiological findings have been described as very 
mild narrowing of the L5-S1 disc space with minimal small 
osteophytes, and a relevant impression of a possible 
posterior derangement with a left lateral component was made.  

Importantly, since these pertinent private evaluation 
findings, the veteran has not been accorded VA examinations 
of his abdomen, knee, or back to determine the etiology of 
any relevant diagnosed disability.  In light of the pertinent 
in-service findings and relevant post-service diagnoses, the 
Board finds that a remand of the veteran's gastrointestinal, 
bilateral knee, and back claims is necessary to obtain 
medical opinions regarding the probable etiology of any such 
pertinent disorders found on examination.  See, 38 C.F.R. 
§ 3.159(c)(4) (2005); see Charles v. Principi, 16 Vet. App. 
370 (2002).  

Petition To Reopen Previously Denied Claims For Service 
Connection For Hearing Loss, A Cardiovascular Disorder 
Manifested By Chest Pain, An Eye Disorder, And A Psychiatric 
Disorder

In July 2004, the Board remanded the issues of whether new 
and material evidence had been received sufficient to reopen 
previously denied claims for service connection for hearing 
loss, a cardiovascular disorder manifested by chest pain, an 
eye disorder, and a psychiatric disorder to the AMC for 
compliance with the VCAA notification provisions.  In 
particular, the Board noted that, although the veteran was 
furnished a letter in August 2001 which attempted to comply 
with the VCAA notification requirements, the document 
actually only addressed the information and evidence 
necessary to substantiate de novo service connection claims.  
Neither the August 2001, nor any other letter furnished to 
the veteran during the current appeal, adhered to the VCAA 
notification requirements with regard to his petition to 
reopen his previously denied claims for service connection 
for hearing loss, a cardiovascular disorder manifested by 
chest pain, an eye disorder, and a psychiatric disorder.  In 
the July 2004 remand, the Board specifically requested that 
the VCAA notice furnished to the veteran be tailored to 
encompass a discussion of the type of new and material 
evidence necessary to reopen these previous disallowed 
claims.  

One week after the Board's remand, the AMC furnished the 
veteran a letter attempting to comply with the VCAA 
notification requirements.  In the July 2004 letter, the AMC 
informed the veteran that new and material evidence was 
necessary to support the grant of his petition to reopen his 
previously denied claims for service connection for hearing 
loss, a cardiovascular disorder manifested by chest pain, an 
eye disorder, and a psychiatric disorder.  Specifically, the 
AMC defined new and material evidence as evidence which 
"raise[s] a reasonable possibility, that when considered 
with all the evidence of record (both new and old), that the 
outcome (conclusion) would change."  Significantly, this 
standard is the new requirement which applies only to 
petitions to reopen finally decided claims received on or 
after August 29, 2001.  See, 38 C.F.R. § 3.156(a) (2005).  

The veteran's petition to reopen his previously denied claims 
for service connection for hearing loss, a cardiovascular 
disorder manifested by chest pain, an eye disorder, and a 
psychiatric disorder was received at the RO in 1999.  
Clearly, the old criteria pertinent to new and material 
claims is the correct standard to be used with regard to the 
veteran's petition to reopen his previously denied claims for 
service connection for hearing loss, a cardiovascular 
disorder manifested by chest pain, an eye disorder, and a 
psychiatric disorder.  According to the old criteria, new and 
material evidence consists of evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

Although the AMC furnished the veteran an additional letter 
with regard to his new and material claims in January 2005, 
that document did not discuss the evidence necessary to 
support the remaining new and material issues on appeal.  
Significantly, the fact remains that the action (regarding 
proper VCAA notification) set forth in the Board's July 2004 
remand has not been satisfied.  As such, the Board finds that 
another remand of these new and material issues remaining on 
appeal is necessary.  See, Stegall v. West, 11 Vet. App. 268, 
271 (1998) (in which the United States Court of Appeals for 
Veterans Claims (Court) held that a remand by the Board 
confers on a claimant, as a matter of law, the right to 
compliance with the remand order, and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance 
with the terms of the remand).  

Accordingly, this case is REMANDED as follows:

1.  With regard to the issues of whether 
new and material evidence has been 
received sufficient to reopen claims of 
entitlement to service connection for 
hearing loss, a cardiovascular disorder 
manifested by chest pain, an eye 
disorder, and a psychiatric disorder, the 
AMC must ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the AMC should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
these claims.  In particular, the veteran 
should be furnished with the new and 
material standard set forth at 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 
2001).  

(b) Notify the veteran of the information 
and evidence that he is responsible for 
providing with regard to these issues.  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency.  

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to these new and material issues.  

2.  In addition, the AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination to determine the 
nature, extent, and etiology of any 
gastrointestinal disorder that he may be 
found to have.  The veteran's claims 
folder and a copy of this remand should 
be available for review in conjunction 
with the examination.  Any testing deemed 
necessary, including X-rays, should be 
completed.  

All pertinent gastrointestinal pathology 
found on examination should be noted in 
the evaluation report.  In addition, the 
examiner should provide an opinion as to 
whether any currently diagnosed 
gastrointestinal disorder is not likely, 
at least as likely as not, or more than 
likely related to the veteran's service, 
or events therein.  The examiner should 
reconcile any findings with the service 
medical records.  The reasons and bases 
for all opinions expressed should be set 
forth in a clear and logical manner on 
the examination report.  

3.  The AMC should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
examination to determine the nature, 
extent, and etiology of any bilateral 
knee and back disability that he may be 
found to have.  The veteran's claims 
folder and a copy of this remand should 
be available for review in conjunction 
with the examination.  Any testing deemed 
necessary, including X-rays, should be 
completed.  

All pertinent knee and back pathology 
found on examination should be noted in 
the evaluation report.  In addition, the 
examiner should provide an opinion as to 
whether any currently diagnosed knee and 
back disorder is not likely, at least as 
likely as not, or more than likely 
related to the veteran's service, or 
events therein.  The examiner should 
reconcile any findings with the service 
medical records.  The reasons and bases 
for all opinions expressed should be set 
forth in a clear and logical manner on 
the examination report.  

4.  The AMC should then adjudicate the 
issues of entitlement to service 
connection for gastrointestinal, 
bilateral knee, and back disabilities.  
In addition, the AMC should readjudicate 
the issues of whether new and material 
evidence has been received sufficient to 
reopen the previously denied claims for 
service connection for hearing loss, a 
cardiovascular disorder manifested by 
chest pain, an eye disorder, and a 
psychiatric disorder.  All applicable 
laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the AMC; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claims.  38 C.F.R. § 3.655 (2005).  The 
veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 


Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. 
§§ 5109B, 7112).  



______________________________________________
	Steven L. Keller
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


